Citation Nr: 0825494	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-32 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for back strain with 
nerve problems has been submitted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. The 
Board remanded the case for further development in April 
2007.  That development was completed, and the case has since 
been returned to the Board for appellate review.
 
The Board notes that in a January 2004 rating decision, the 
RO determined that new and material evidence had not been 
submitted sufficient to reopen the claim.  However, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); see Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.  Thus, the 
Board has characterized the issue on appeal as whether the 
appellant has submitted new and material evidence to reopen 
the previously denied claim for service connection for back 
strain.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed December 1983 rating decision denied 
service connection for back strain with nerve problems.

3.  The evidence received since the December 1983 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for back strain with nerve problems.


CONCLUSIONS OF LAW

1.  The December 1983 rating decision, which denied service 
connection for back strain with nerve problems, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the December 1983 
rating decision is not new and material, and the claim for 
service connection for back strain with nerve problems is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require 
VA to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f).  To provide adequate notice with regard 
to a claim to reopen, VA must look at the bases for the 
denial in the prior decision and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the VA's duty to notify was satisfied by 
letters sent to the veteran in October 2003 and May 2007.  
The October 2003 letter addressed all the required notice 
elements and was sent prior to the initial unfavorable 
decision.  The May 2007 letter included the requirements for 
reopening the case based on new and material evidence.  
Specifically, the May 2007 letter noted that the veteran's 
claim was previously denied because there was no evidence 
that the veteran's claimed disability was related to his 
military service, and that any evidence he submitted needed 
to address that fact.  The May 2007 letter further explained 
that new and material evidence must raise a reasonable 
possibility of substantiating the claim.  The May 2007 letter 
also contained supplemental notice compliant with the 
requirements of Dingess, addressing the relevant rating 
criteria and effective date provisions.  Therefore, the Board 
finds that VA has fulfilled its duty to notify.

VA also has a duty to assist the veteran in the development 
of a claim.  This includes assisting the veteran in procuring 
service treatment records and other relevant treatment 
records and providing a VA examination when necessary.  
38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  Here, VA has 
carefully considered the additional treatment records from VA 
medical center for the periods August 2003 to January 2004, 
February 2004 to April 2004, August 2004 to February 2005, 
and February 2005 to May 2007, statements submitted by the 
veteran's representative on the veteran's behalf, and the 
veteran's own statements included in communications submitted 
to VA since the December 1983 rating decision.  The veteran's 
service treatment records were associated with the file 
during the development of the original claim.  The veteran 
was also afforded a VA examination of his back in September 
1983.  VA has further assisted the veteran throughout the 
course of this appeal by providing him with a July 2004 
statement of the case (SOC), and March 2005 and September 
2007 supplemental statements of the case (SSOC).  The SOC and 
SSOCs specified the reasons for the continuing denial of the 
veteran's claim for service connection and, in so doing, 
informed him of the evidence that was still required to 
substantiate his claim.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.	Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

The Board observes that the veteran's claim for service 
connection for back strain was previously considered and 
denied by the RO in a rating decision dated in December 1983.  
The veteran was notified of that decision and of his 
appellate rights; however, he did file a notice of 
disagreement or take any other action to perfect his appeal.  
In general, adverse decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In September 2003, the veteran submitted another claim for 
service connection for back strain.  The veteran's September 
2003 claim was treated as a request to reopen his claim for 
service connection for back strain.  A January 2004 rating 
decision denied the veteran's request to reopen on the basis 
that the evidence submitted subsequent to the December 1983 
rating decision was not new and material.    

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously 
disallowed claim, new and material evidence must be presented 
or secured since the last final disallowance of the claim on 
any basis, including on the basis that there was no new and 
material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  With these principles in mind, the Board has 
carefully reviewed the record, with particular attention to 
the additional evidence received since the final December 
1983 rating decision.  After reviewing the record, the Board 
finds that the additional evidence received since the final 
December 1983 rating decision is not new and material within 
the meaning of 38 C.F.R. § 3.156(a).

In its December 1983 decision, the RO observed that the 
veteran's service treatment records were negative for the 
claimed condition.  The RO further relied upon a September 
1983 VA examination of the veteran.  The September 1983 VA 
examiner noted that at the time of his examination, the 
veteran did not describe back pain, but rather pain in the 
right hip and in the left cervical paravertebral muscles.  
Clinical testing demonstrated that the veteran had full range 
of motion of the lumbosacral spine without complaints of pain 
at the time of his September 1983 VA examination.  On the 
basis of the VA examiner's report and  its review of the 
veteran's service treatment records, the RO concluded that 
there was no evidence of record to support the veteran's 
claim for back strain.  Therefore, the RO determined that 
service connection for back strain was not warranted.

The evidence associated with the veteran's claims file 
subsequent to the December 1983 rating decision includes, but 
is not limited to, additional treatment records from a VA 
medical center for the periods August 2003 to January 2004, 
February 2004 to April 2004, August 2004 to February 2005, 
and February 2005 to May 2007, statements submitted by the 
veteran's representative on the veteran's behalf, and the 
veteran's own statements included in communications submitted 
to VA.  However, the Board finds that such evidence is not 
new and material within the meaning of 38 C.F.R. § 3.156(a); 
and as such, there is no basis to reopen the veteran's claim 
for service connection for back strain.

With respect to the VA medical records for the periods August 
2003 to January 2004, February 2004 to April 2004, August 
2004 to February 2005, and February 2005 to May 2007, the 
Board finds that they are new in that the were certainly not 
of record at the time of the December 1984 rating decision.  
However, despite documenting a current diagnosis and 
treatment of the veteran's back disorder, these records are 
not probative in that they do not provide evidence relating 
the veteran's current back disorder to his military service.  
Insofar as these VA medical records contain statements by the 
veteran that describe the injury he claims occurred in 
service, they are duplicative of other evidence of record 
that was before the RO prior to its issuance of the December 
1983 rating decision.  As such, these records do not raise a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that the VA medical records are 
not new and material.  

With respect to the veteran's statements contained in various 
communications to VA received since the issuance of the 
December 1983 rating decision, the Board finds that the 
veteran's assertions alone cannot be dispositive of the 
issues for purposes of reopening the claim.  The record on 
appeal does not indicate that the appellant has the expertise 
to provide an opinion that requires specialized knowledge, 
skill, experience, training, or education such as an opinion 
as to the etiology of his current back injury.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, a 
layperson is not a competent witness when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Furthermore, the veteran's accounts of the accident that 
supposedly led to his back injury were a matter of record 
before the RO at the time of the December 1983 rating 
decision.  Thus, many of the veteran's statements are 
cumulative of evidence that was in the record at the time of 
the last final decision on the claim in December 1983.  
Therefore, the veteran's additional statements are not 
"new" and do not raise a reasonable possibility of 
substantiating his service-connection claim.  Thus, they do 
not constitute "new and material evidence" and cannot serve 
to reopen the claim.  See 38 U.S.C.A. §5108; 38 C.F.R. 
§3.156.

Accordingly, for the reasons noted above, the Board finds 
that new and material evidence has not been presented to 
reopen the veteran's previously denied claim for service 
connection for back strain with nerve problems.

ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for back strain with nerve problems is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


